UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6358


JOHN W. FISHBACK,

                Petitioner - Appellant,

          v.

BOBBY P. SHEARIN, Warden; THE ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-02476-JFM)


Submitted:   June 7, 2012                   Decided:   June 22, 2012


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John W. Fishback, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John W. Fishback seeks to appeal the district court’s

order     dismissing       as    untimely        his    28   U.S.C.      § 2254     (2006)

petition.         The order is not appealable unless a circuit justice

or    judge    issues     a    certificate       of    appealability.          28   U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of    the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,       537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Fishback has not made the requisite showing.                           Accordingly,

we    deny    a   certificate      of   appealability,            deny   the   motion    to

appoint counsel, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3